Citation Nr: 0202538	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
mixed psychoneurosis, now diagnosed as generalized anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Whether the veteran is competent for Department of 
Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
May 1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which confirmed a 50 percent rating for mixed 
psychoneurosis, and confirmed and continued the veteran's 
incompetency status.


FINDINGS OF FACT

1.  The veteran's service-connected mixed psychoneurosis 
(generalized anxiety disorder) is manifested by impaired 
impulse control and difficulty adapting to stressful 
circumstances, leading to occupational and social impairment 
with deficiencies in most areas.

2.  The veteran lacks the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation. 


CONCLUSIONS OF LAW 

1.  The criteria for a 70 percent disability rating, and no 
more, for mixed psychoneurosis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 
4.130, Diagnostic Code 9410 (2001).

2.  The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.353 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a March 1996 rating decision, the RO increased the rating 
for the veteran's service-connected mixed psychoneurosis from 
30 percent to 50 percent, effective from July 4, 1995.  The 
veteran had been hospitalized at VA in July 1995 with a 
diagnosis of Alzheimer's dementia.  He had been brought in by 
police after having allegedly pulled a loaded gun on his wife 
when she wanted him to sign a check.  He denied having pulled 
a gun and asserted that his wife attacked him.  Testing while 
the veteran was hospitalized showed cognitive and memory 
impairments consistent with progressive senile dementia.  The 
psychologist suggested that the veteran be placed in a 
controlled supervised living environment.

On mental status examination during hospitalization, the 
veteran was neatly dressed and well-groomed, with good 
personal hygiene.  He was friendly and cooperative, and his 
speech was normal in inflection and rate.  He had no 
delusions, phobias, obsessions, or compulsions.  There was no 
tangentiality, looseness of association, or flight of ideas.  
He denied auditory or visual hallucinations.  His mood was 
happy, and his affect was bright.  Immediate memory was 2/3, 
recent was 1/3, and remote memory was intact.  Judgment and 
insight were poor.  On discharge, he was to return to the 
neuropsychiatric department for testing in six months.  He 
was instructed to refrain from driving.

In a September 1995 psychiatric outpatient visit, the veteran 
was noted to have come with his wife, who had not accompanied 
him for some time.  The examiner noted that the veteran's 
demeanor was always different when his wife was present, and 
that she continued to subtly needle him.  The veteran was 
noted to be "more subdued" and that he declined to respond 
as he used to.  He was alert, oriented, and well-groomed.  He 
was in good contact and still able to give detailed 
descriptions of past events.  The assessment was questionable 
dementia, questionable space-occupying lesion.

In a November 1995 psychiatric outpatient visit note, it was 
noted that the veteran had had a magnetic resonance imagery 
(MRI), and a suspected pituitary tumor had been ruled out.  
He was said to be surprisingly aware of current events, and 
memory for most remote and recent events was still accurate, 
in spite of the diagnosis of dementia.  He was well-groomed 
except for a poor shave, and he admitted that his hand was 
shaking.  He was alert, oriented, and in good contact, but 
considerably frailer.  The diagnosis was dementia by history.

In a December 1995 psychiatric outpatient visit note, the 
veteran was observed to be physically declining.  His affect 
was blunted and his mood depressed.  He was oriented and 
alert.  The assessment was physical decline and mental status 
essentially unchanged.

In January 1996, the veteran was evaluated for higher 
cortical function regarding possible diagnosis of progressive 
senile dementia.  He was pleasant and cooperative during 
testing, but appeared to have some difficulty understanding 
or remembering instructions.  He gave up easily on test items 
he found difficult.  Speech was frequently tangential, 
incorporating events from his distant past into answers to 
test questions.  He appeared to have some word-finding 
difficulties, but his conversation was otherwise fluent and 
fairly well organized.  On testing, cognitive mental status 
was assessed as mildly impaired, notable for errors in 
attention/concentration and in short-term memory.  A decline 
in memory abilities was indicated from the previous testing 
six months before.  Moderate to severe language impairment 
was shown.  The results of testing were said to provide 
further support for a progressive dementia.  The examiner 
said that the declines seen currently are seen despite the 
patient's presumably more stable psychiatric status.  The 
examiner concluded that the patient was clearly not competent 
to make independent decisions and that he should continue to 
refrain from potentially hazardous activities such as 
driving.

A psychiatric outpatient visit record several days later 
noted that the veteran was well oriented and reasonably well-
versed in current events.  He was in good contact and well-
groomed.  There was no evidence of a thought disorder.  He 
was driven to the appointment by his wife.

In April 1996, the veteran was hospitalized for two weeks of 
respite care, as his wife was ill.  The veteran was followed 
by home-based health care, which reported that the veteran 
remained continent and independent in most activities of 
daily living.  His memory recall was 0/3, but he knew he was 
at VA and he knew the date.  His stay on the extended care 
unit was uneventful.  He underwent a VA examination for aid 
and attendance while hospitalized.  The examiner concluded 
that the veteran needed supervision with dressing and eating 
secondary to dementia, but that he could ambulate 
independently.  His diagnosis was dementia, and he was 
discharged to home-based health care.  

A July 1996 progress note shows that the veteran reported his 
wife's death the previous month because of a brain illness.  
[The veteran's wife had died the previous month of lung 
cancer.]  He was rather detached in describing the events 
surrounding her death.  He said he preferred to live alone 
and not accept invitations from his adult children.  He was 
alert, oriented, and in good contact.  Remote and recent 
memory were still grossly intact.  His mood was essentially 
unchanged.  The assessment was questionable early dementia.

By an August 1996 rating decision, the RO determined that the 
veteran was not competent to handle disbursement of funds.

A field examination was conducted in October 1996.  The 
veteran was interviewed at his home.  He was quite nervous, 
with his limbs bobbing up and down throughout the interview.  
His voice was rambling and stuttering, and his thought 
patterns ran together and were distorted.  He said he was 
very paranoid and seldom left the house.  He was neatly 
dressed and clean.  He was quite capable of handling money.  
He knew the amounts and sources of his income and expenses.  
He paid bills on time, and he kept a clear, up-to-date check 
book.  His sister came over a lot to help him.  He seemed to 
live well within his means.  The field examiner opined that, 
as long as his sister monitored him and helped him and he was 
alert and handled his bills prudently, supervised direct 
payment was appropriate.  The field examiner also opined, 
based on observation of numerous nervous actions and 
behaviors during the interview, that the veteran could never 
work, primarily because of his nerves.

A VA examination was accorded the veteran in December 1996.  
The examiner noted that the veteran was not supposed to 
drive, but he continued to do so on a limited basis.  He 
received home-based health care, and his son lived nearby and 
visited often, as did his three grandchildren.  He reported 
that his daughter-in-law sent up a plate of supper every 
night, and neighbors helped him shop.  He said that, when his 
wife was alive, she only tolerated the grandchildren for 
brief intervals, and that she had had several almost violent 
arguments with the neighbors.  On interview, the veteran was 
well dressed and groomed.  He had ridden in the VA van from 
home to the hospital.  He was oriented and in good spirits.  
Speech was goal directed, but there were significant memory 
deficits.  He reported that he was enjoying living alone, and 
that his wife's nephew helped him with the bills.  The 
examiner noted that decreased stress levels and improved 
physical status appeared to be responsible for improvement in 
his ability to function.  He still suffered from a 
generalized anxiety disorder and dementia, but he was 
relatively stable at present, with enough support systems in 
place to take care of his needs.  However, given his medical 
and psychiatric history, any destabilization of his medical 
condition was likely to quickly lead to destabilization of 
his psychiatric condition.  Continued close monitoring was 
recommended.  The impressions were moderate dementia and 
generalized anxiety disorder.  The examiner stated that the 
veteran did not appear to be competent to make decisions 
regarding any complex issues and should not be driving.

VA records indicate that the veteran was hospitalized for 
five days in June 2000 for dehydration.

A VA field examination was conducted in November 2000.  The 
veteran was noted to be 86 years old.  No physical 
deformities were noted during this visit, although the 
veteran's history of hand arthritis, vascular problems in 
both legs, and a nervous condition were noted.  He reported 
having some occasional swelling of a service-connected foot 
injury, but he continued to be ambulatory and was able to 
take care of all his daily needs.  He reported receiving 
treatment at a VA Medical Center (VAMC).  The veteran was 
quite nervous.  However, he showed no signs of mental 
problems, answered all questions, and enjoyed talking about 
his antique car.  He said he liked to tinker with this car 
and to play checkers.  

The veteran had ample furnishings, food, and essentials on 
hand, and he appeared well nourished.  He was oriented to 
time, place, and events.  His surroundings were clean and 
neat, and the furnishings were more than adequate.  He knew 
the exact amount of his income and its sources.  He continued 
to deposit all his checks at the same time, but said he 
varied the days he would go to the bank.  He handled his own 
funds.  He was closely guarded about his funds, but appeared 
able and capable of managing his money.  It took him a while 
to find his bank statement because he said relatives had 
visited and he had misplaced it.  He called the bank and got 
his balance.  He provided for his daily needs and paid all 
his debts in a timely manner.  The field examiner concluded 
that the veteran was capable of managing his benefits and 
recommended continuation of supervised direct pay, with 
follow-up scheduled for January 2002.

In March 2001, the veteran underwent a VA mental disorders 
examination.  It was noted that he had driven himself alone 
to the examination.  He apparently had an arrangement for the 
house in which he resided.  An aspect of the arrangement was 
that he would pay for utilities and maintenance, but not 
rent.  The veteran described having interactions with his 
neighbor and with a friend who lived near by.  He reported 
that his niece and other people brought him meals several 
times a week generally, and that he did little cooking of his 
own.  He had recently acquired a dog as a pet and reported 
that he spent much of his time caring for and training the 
dog.  He stated that his son visited every Sunday.  

The veteran reported no fires at home nor any automobile 
accidents, but he did say that he had fallen in his carport 
recently, after tripping over some carpeting.  The veteran 
continued to drive and reported that he had just had his 
driver's license renewed by the local government.  He worked 
on an antique automobile as a hobby and had recently painted 
the trim on his house.  He said he kept his medications 
organized in a "weekly-day" container.

He reported seeing a physician's assistant at a mental health 
clinic on a regular basis.  He also reported having kidney 
problems, gastric ulcers, a history of prostate cancer, and 
foot problems.

Upon examination, the veteran was alert, fully oriented, 
conversant, and socially appropriate.  His gait, station, 
demeanor, and behavior were all appropriate.  He displayed 
significant hearing problems, but his vision appeared to be 
acceptable with correction.  He made a satisfactory effort on 
all tasks required of him.  He did not appear to be overtly 
depressed or anxious.  Examination findings showed the 
veteran to have a general level of intellectual function that 
was borderline in range and relatively stable.  The veteran's 
memory capacity fell into the mentally defective range, 
however, with some worsening of organizational and working 
memory relative to an examination conducted five years 
before.  His capacity for attention and concentration 
remained about the same.

His capacity for recent memory or the delayed recall of 
materials continued to be very impaired for both verbal and 
nonverbal items, even relative to age-expected performance.  
His speed and fluency of mental operations were also much 
impaired.  His overall general mental status fell into the 
superiorly impaired range, according to the VA examiner.

The veteran described a current lifestyle that appeared to be 
well-managed and within his intellectual and emotional 
capacity to maintain.  He described frequent social contact 
with neighbors and family.  He had no known problems with 
substance abuse.  He continued to drive his automobile with 
apparent success and he seemed adequately rested and 
nourished.  There were no overt signs of depression or 
anxiety, nor did the veteran report special problems with his 
sleep or his appetite.  However, examination scores indicated 
significant impairment of many of his psychological adaptive 
capacities and were somewhat at odds with his report of 
continued residential success over the past several years.  
According to the examiner, the veteran may have been 
optimistically "coloring" his lifestyle success.  The 
examination scores suggested a mental capacity that may have 
only been adequate for a situation in which the veteran had 
numerous interactions with family and a very static and 
routine living arrangement.

It seemed to the VA examiner that under his present 
circumstances, the veteran was getting along, but was very 
dependent on frequent social contacts (especially for his 
nutrition).  On the basis of the examination scores, it 
seemed that the veteran would have very little margin or 
reserve for error.  He seemed likely to continue to have 
adequate marginal capacity until some significant change 
occurred in either his living situation or physical or mental 
health.  According to the VA examiner, such a change would 
likely produce significant psychological decompensation 
resulting in significant mental confusion, anxiety, and 
threat to the veteran's well being.  It was felt that the 
veteran's welfare would be best served in his continuing to 
have a conservator arrange for his financial and other 
affairs despite his current stability and apparently adequate 
adaptation.  

The VA examiner again noted in his report that the veteran 
had little capacity for emergent or unexpected activities at 
present and that for that reason, he would benefit from 
supervision, both in regards to his living arrangement and 
his personal and financial affairs.  The veteran was 
diagnosed as having moderate to severe dementia, not 
otherwise specified, and moderate generalized anxiety 
disorder, stable.  He was assigned a Global Assessment of 
Functioning (GAF) score of 55, for the current and prior 
year.  Finally, the examiner concluded that the veteran was 
not competent to manage his own financial affairs or to live 
without supervision.   

By a May 2001 rating decision, the RO confirmed a 50 percent 
rating for mixed psychoneurosis, and determined that the 
veteran was not competent to handle the disbursement of 
funds.

In his May 2001 notice of disagreement, the veteran 
questioned how he could be determined incompetent to handle 
his own financial affairs if his psychoneurosis had been 
stable at a 50 percent rating.

In his August 2001 substantive appeal, the veteran stated 
that he had been handling his own funds, that all of his 
bills were paid on time, and that he had substantial savings.  
He felt that this reflected that he was competent.

In written briefs filed in October 2001 and December 2001, 
the veteran's representatives continued to argue in favor of 
an increased rating for mixed psychoneurosis and for a 
finding of competency status for VA purposes.  


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  
There is no issue as to substantial completeness of the 
veteran's application for competency status or for an 
increased rating.  The veteran has been notified as to the 
criteria for entitlement to competency status for VA purposes 
and for an increased rating for mixed psychoneurosis.  Those 
are the issues in this case, and the discussions in the May 
2001 rating decision and the August 2001 statement of the 
case informed the veteran of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) (2001).  The 
reports of the November 2000 field examination and the March 
2001 mental disorders examination have been obtained.  

The Board is mindful that the veteran indicated during his 
field examination that he was receiving treatment at a VAMC, 
and that he reported, during his VA mental disorders 
examination, seeing a physician's assistant at a mental 
health clinic on a regular basis.  Medical records reflecting 
said treatment have not been associated with the claims file, 
nor sought by the RO.  However, neither the veteran nor his 
representatives have indicated that any outstanding medical 
records exist which would add further evidence in favor of 
the veteran's claims, and the claims file already contains 
two thorough examination reports detailing his current living 
circumstances and psychiatric symptoms.  While there may be 
outstanding medical treatment records concerning the veteran, 
the Board finds that a delay to obtain apparently irrelevant 
medical records would be unnecessary and only serve to delay 
final adjudication of claims for a veteran who is 86 years 
old.  

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


B.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
Each disability is to be viewed in relation to its history, 
with emphasis upon the limitation of activity imposed by the 
disabling condition. 38 C.F.R. § 4.1 (2001).  Medical reports 
should be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work. 38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19 (2001).  

The veteran's service-connected psychiatric disability has 
been assigned a 50 percent rating under Diagnostic Code 9410.  
Under this rating criteria, a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9410 (2001).

In the present case, the veteran has routinely appeared 
alert, fully oriented, conversant, and socially appropriate.  
While his memory capacity appears to be very impaired, that 
impairment appears to be related to his nonservice-connected 
dementia, rather than his service-connected anxiety disorder.  
Neither does the record reflect any suicidal ideation, 
obsessional rituals, near-continuous depression, spatial 
disorientation or neglect of personal appearance or hygiene 
that would support a 70 percent rating under Diagnostic Code 
9410.  However, the veteran has, allegedly, on at least one 
occasion shown impaired impulse control (allegedly pulling a 
gun on his wife).  He also appears very nervous when seen on 
field examination.  Clearly, some of the veteran's 
difficulties stem from his dementia, but his nervousness 
appears to be associated with his psychoneurosis. 

Weighing against a higher evaluation than the currently-
assigned 50 percent is the fact of the veteran's apparent 
good relationships with family and neighbors, a situation 
that apparently improved following his wife's death.  
However, the veteran has indicated that he does not get out 
much and is paranoid, which no doubt contributes to 
difficulty establishing new social contacts.  He is always 
well groomed and neatly dressed, with good personal hygiene.  
His judgment is impaired, as evidenced by his continuing to 
drive although advised strongly against doing so by examining 
and treating doctors.  However, impaired judgment is a 
criterion for the current 50 percent evaluation.  Indeed, the 
veteran has been recently assigned a GAF as 55, which, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), represents "(m)oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)" (emphasis added).  

However, giving the veteran the benefit of any reasonable 
doubt (38 U.S.C.A. § 5107(b) (West Supp. 2001)), the Board 
finds that the veteran's extreme nervousness makes it 
difficult for him to adapt to stressful circumstances to such 
an extent that assignment of a 70 percent evaluation is 
warranted.  That the veteran has such difficulty is confirmed 
by both the field examination reports and psychiatric 
examinations.

The preponderance of the evidence is against assigning a 100 
percent rating for his service-connected psychoneurosis.  
While he does have some impairment in thought processes and 
communication, it appears to be attributable to his 
nonservice-connected dementia, and it is not such a level of 
impairment that could be described as "gross."  He does not 
have delusions or hallucinations, grossly inappropriate 
behavior, or inability to perform activities of daily living.  
There is no evidence of persistent danger of hurting himself 
or others.  He does not neglect personal hygiene.  He does 
not appear to be disoriented as to time or place, and he does 
not have such severe memory loss that he cannot remember his 
own name or that of close relatives.


C.  Competency

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation. 38 U.S.C.A. § 3.353(a) (2001).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2001); see also 38 C.F.R. § 3.102 (2001).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2001).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

It is the Board's responsibility to assess the probative 
weight of the evidence of record in rendering a decision, 
including analysis of the credibility and probative value of 
the evidence, and must account for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  If the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails in either event, but if the preponderance of the 
evidence is against the claim, the claim must be denied. 

During his November 2000 field examination, the veteran 
appeared to be able to take care of all his daily needs.  He 
showed no signs of mental problems, answered all questions, 
and enjoyed talking about his antique car.  He had ample 
furnishings, food, and essentials on hand, and he appeared 
well nourished.  He was oriented to time, place, and events.  
His surroundings were clean and neat, and his furnishings 
were more than adequate.  

The field examiner also noted that the veteran appeared to be 
quite nervous.  While he knew the exact amount of his income 
and its sources, it took him "a while" to find his bank 
statement because, he said, relatives had visited and he had 
misplaced it.  The field examiner concluded that the veteran 
was capable of managing his benefits, with continued 
supervised direct payment and annual monitoring.

During his March 2001 VA mental disorders examination, the 
veteran again appeared alert, fully oriented, conversant and 
appropriately dressed.  He described his lifestyle as one in 
which he took care of his utilities and maintenance costs, 
interacted with friends and neighbors, and took care of a 
pet.  However, the examiner also found that the veteran had 
borderline intellectual functioning and very impaired memory.  
His overall mental status was described as "superiorily 
impaired."  Indeed, the disparity between the veteran's 
described lifestyle and the results of psychological testing 
led the examiner to conclude that the veteran appeared to be 
optimistically "coloring" his lifestyle success.  

While he may be able to sustain his lifestyle so long as 
things remain unchanging and routine, it appears that the 
veteran very much depends on frequent social contacts, even 
for nutritional needs.  It did not appear to the VA examiner 
that the veteran had much margin for error or a capacity to 
deal with the emergent circumstances which can arise, 
particularly when one lives alone.  The VA examiner's opinion 
appears to have been based upon all the evidence of record, 
in accordance with VA regulations. 

The Board is cognizant of the fact that the veteran maintains 
that he is fully capable of managing his financial affairs, 
and it appears that he continues to do so.  In spite of 
having been evaluated as incompetent, the veteran continues 
to receive his benefit payments under a "supervised direct 
pay" arrangement.  See 38 C.F.R. § 13.56(a) (2001) (VA 
benefits payable to a veteran rated incompetent may be paid 
directly to the veteran in such amount as the Veterans 
Services Officer determines the veteran is able to manage 
with continuing supervision by the Veterans Services 
Officer).  The veteran's mental capacity to handle his own 
affairs is limited by his nonservice-connected dementia.  38 
C.F.R. § 3.353(a) (2001).  While he is currently able to pay 
his bills, has adequate savings, and does not squander his 
funds, competent medical opinion, buttressed by the field 
examinations, shows that the veteran's situation is 
precarious.  The clear preponderance of the competent medical 
evidence shows that the veteran is not competent to handle 
funds "without limitation," and that the current limitation 
permits direct payment to him of benefits but provides for 
monitoring by the RO.  

The veteran's assertions as to his competency do not 
constitute competent medical evidence, which is required in 
this instance because the pertinent issue involves a medical 
determination.  See 38 C.F.R. § 3.353(c) (2001); Sanders v. 
Brown, 9 Vet. App. 525, 529 (1996).  The veteran's statements 
alone are not persuasive, particularly in light of the 
opinion by the VA examiner in March 2001 that he is 
incompetent. 

Accordingly, the Board finds that the veteran is not 
competent for VA purposes, and the preponderance of the 
evidence is against the claim for restoration of competency. 




ORDER 

A disability evaluation of 70 percent, and no more, for 
service-connected mixed psychoneurosis (generalized anxiety 
disorder) is granted.

The veteran is not competent for VA purposes, and the appeal 
is denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



